Citation Nr: 0627772	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  03-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for depression and 
nervous breakdown.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for myocardial 
infarction (two occurrences).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
March 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

This case has been remanded twice.  In the course of both 
remands, the veteran was asked to identify medical care 
providers who treated him for his claimed disabilities, and 
to provide releases so that records could be obtained on his 
behalf.  The veteran did not respond to either of these 
requests.  As a consequence, the Board will adjudicate these 
issues without benefit of evidence that might have supported 
the veteran's claims.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (duty to assist is not a one-way street; a 
veteran cannot passively wait for help where he may or should 
have information essential in obtaining evidence).  


FINDINGS OF FACT

1.  Depression was not shown in service; there is no 
competent medical evidence demonstrating that the veteran's 
currently diagnosed depression is related to a disease or 
injury that had its onset in or is otherwise related to 
military service.

2.  The veteran's hypertension was not shown in service, was 
not manifested within one year of leaving service, and is not 
secondary to a service-connected disability.

3.  The veteran had no occurrence of any heart disease 
directly related to his military service; the veteran's heart 
disease was not manifested within a year of service and is 
not secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's depression is not related to his military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2005).

2.  The veteran's hypertension is not related to his military 
service, either directly or on a secondary basis and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a).

3.  The veteran's myocardial infarctions were not related his 
military service, either directly or on a secondary basis and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran, undergoing technical training after boot camp, 
was admitted to the care of a neuro-psychiatric consultant in 
a military hospital complaining of nervousness, 
tremulousness, irritability, and inability to adjust to the 
routine of military service.  The record indicates admission 
to hospital followed a violent outburst in a classroom.  The 
initial diagnosis on admission was passive aggressive 
reaction.  Treatment notes dated in February 1954 summed up 
the veteran's history, beginning with a close attachment to 
an over-indulgent and worrisome mother and an even-tempered 
father, on both of whom he grew to rely for advice and 
support in resolving most of his problems.  The record 
indicates that the veteran had a difficult time adjusting to 
the routine of service, feeling that too much was demanded of 
him, and that he could not adapt himself to the "low moral 
group of men."  He became progressively more nervous, 
tremulous, and hostile about his situation, and withdrew from 
all activities.  He became more indecisive and helpless in 
his situation.  He became panicky, entertaining suicidal 
thoughts, and turned to his parents for help.  On admission 
to hospital, all physical, neurological, and indicated 
laboratory examinations were within normal limits.  
Throughout his hospital stay he remained tense, tearful, 
sullen, helpless, and indecisive.  It was reported that his 
only motivation was to get home to his parents.  

Psychiatric examination revealed the veteran was neat-
appearing, sullen, tearful, defensive, resentful, and tense, 
exhibiting an agitated restlessness.  His stream of speech 
and mental content were appropriate to his ideation, and he 
seemed to be of better than average intelligence.  It was 
noted that, by the mechanism of projection, he criticized, 
resented, and was hostile towards others because of his own 
feelings of fear, guilt, insecurity, and helplessness.  It 
was opined that his only motivation was to get back to his 
parents upon whom he had always been dependent.  It was also 
opined that the veteran would not make a good adjustment to 
further duty.  

Two weeks after admission to the hospital the veteran's 
diagnosis was changed to passive dependency reaction, a 
personality disorder, that was found to have been established 
prior to service, not due to misconduct, and not incurred in 
line of duty.

The veteran appeared before a Board of Medical Survey in 
February 1954.  The medical survey board concurred with the 
revised diagnosis, found that the veteran's condition was not 
the result of his own misconduct and was not incurred in line 
of duty.  The medical survey board found that the veteran was 
unsuitable for service by virtue of his personality disorder, 
and recommended that he be discharged.  The veteran was 
honorably discharged in March 1954.

In October 2001, the veteran filed a claim for service 
connection for what he described as a nervous breakdown in 
service that, he averred, was the start of depression and 
hypertension that led to two massive heart attacks caused by 
"nerves and mental stress" in May 1975.

The veteran's service medical records (SMRs) show no anxiety 
or depressive disorders diagnosed in service.  The SMRs also 
show no diagnosis of or treatment for hypertension.  The only 
blood pressure reading in the SMR is the one on the veteran's 
enlistment physical examination, which was recorded as 
120/74.  The veteran's SMRs also show no diagnosis of or 
treatment for any cardiovascular disease or disorder.  

Of record are outpatient treatment records from the VA 
Northern California Health Care System (VANCHCS) clinic in 
Martinez, California covering the period January 1999 to 
December 2002; outpatient treatment records from private 
cardiologists A.C., M.D., for the period October 1985 through 
February 1991, and D.B., M.D., for the period July 1995 
through May 2001; and the transcript of a Travel Board 
hearing conducted in April 2004 before the undersigned 
Veterans Law Judge.  

An October 1984 treatment note from Dr. C. noted that the 
veteran had an acute myocardial infarction in 1975, more than 
20 years after service.  He also indicated that the veteran 
had no history of hypertension, and reported that the 
veteran's blood pressure had "usually been normal."  Blood 
pressure taken that day was reported as 130/80.  Private and 
VA treatment notes began to reflect elevated blood pressure 
readings in the mid- to late 1990s.  The veteran's private 
physician, Dr. B., for example, noted blood pressure readings 
of 160/84 in July 1995, but noted lowered readings of 120/60 
in November 1997 and 120/78 in September 1998.  Dr. B.'s 
first specific notation of elevated blood pressure was in a 
note dated in September 2000.  

VA treatment records show that the veteran was diagnosed by a 
social worker with anxiety and depression in October 1999.  
At an initial assessment in October 2000, the veteran 
reported to VA psychiatrist Dr. P.V. that his problems began 
in service, and that he believed that loneliness and lack of 
socialization in service led to what the veteran described as 
a "nervous breakdown."  The veteran told Dr. V. that he was 
told in service that he had depression, and that he was 
thereafter honorably discharged.  The veteran reported that 
he did not seek treatment specifically for depression for 
years.  Dr. V. diagnosed dysthymic disorder and anxiety 
disorder, NOS.  No opinion was expressed by Dr. V. regarding 
the etiology of the diagnosed dysthymic and anxiety 
disorders.  

A March 2002 treatment note authored by Dr. V. related that 
the veteran told him that he was "mean" when he came out of 
the Marines.  The veteran related that his last assignment in 
the Marines was in an outfit of incompetent pompous nobodies 
that drove him to leave the Marines.  Dr. V. related that the 
veteran's description sounded like a combat PTSD veteran, 
even though he had no combat or similar trauma "despite 12 
yrs full active duty."  The veteran expressed his opinion 
that he thought that, looking back on it, that's where his 
problems with depression and anger/irritability began.  

An April 2004 VA treatment note by L.E., M.D., repeated the 
history provided by the veteran, including an assertion that 
he was hospitalized with depression in service.  He reported 
having not begun treatment for depression until 1995.  This 
physician noted that "history suggests he has had chronic 
depression since he left the military," and that, while he 
always had symptoms, he was able to function until 1994.  
This physician diagnosed major depression, severe and 
chronic, and opined that the veteran had had significant 
problems with depression beginning in the service.  

The evidence of record also shows that the veteran had a 
history of alcohol abuse, apparently now in remission, and 
other serious personal issues including financial stress due 
to loss of employment, and the loss of a spouse of many 
years.  

At his Travel Board hearing, the veteran testified that he 
had attempted to take his own life in about February 1955, 
and that he thereafter sought psychiatric treatment.  Records 
related to this averred incident and treatment were the 
principal reason for the Board's most recent remand.  As 
noted, the veteran did not respond to a request for 
information and a signed release that might have resulted in 
obtaining these records.

At his Travel Board hearing, the veteran's representative 
conceded that the veteran was never treated for either 
hypertension or a heart condition while in service.  Instead, 
it was contended that the veteran felt that his nervousness 
and depression led to his heart attacks and hypertension.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, disability which 
is proximately due to or the result of a service-connected 
disease or injury is considered service-connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).

Certain chronic diseases, including hypertension and some 
diseases of the heart, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

A.  Depression

Here, the medical evidence of record shows that the veteran 
was diagnosed in service with passive dependency reaction, a 
personality disorder that rendered him unsuitable for 
military service.  Personality disorders are in a category of 
defects that are congenital or developmental in origin, and 
that are not considered diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9.  Thus, service connection for the 
disorder with which the veteran was diagnosed in service is 
not warranted.

The veteran contends that his in-service "breakdown" is 
related to his current diagnosis of major depression.  Dr. V. 
diagnosed dysthymic disorder and anxiety disorder, but did 
not express an opinion regarding the etiology of these 
disorders.  He merely related the history as provided by the 
veteran himself, including the veteran's report that he was 
told in service that he had depression.  As noted, the 
veteran's SMR does not show a diagnosis of depression in 
service.  Moreover, Dr. V. was careful in his treatment 
reports to relate what the veteran told him regarding his 
beliefs that his current depression began in service, without 
endorsing such notions.  In this regard, the Board notes that 
the veteran told Dr. V. that he was told in service that he 
had depression when the diagnosis was otherwise, and 
evidently told Dr. V. that he had 12 years of active duty in 
the Marines, while the record shows that he was discharged 
after about nine months of service, all of which involved 
training.  

The Board notes that another VA treating physician, Dr. E., 
diagnosed major depression, severe and chronic, and opined 
that the veteran had had significant problems with depression 
beginning in the service.  While it appears at first blush 
that Dr. E.'s assessment that the veteran's depression began 
in service, and would therefore constitute medical evidence 
of a nexus between the current depressive disability and the 
veteran's in-service medical issue, that is not the case.  
Dr. E.'s opinion is based on the veteran's own history that 
he was diagnosed with depression in service.  This reliance 
is clear from the doctor's notation that "history suggests" 
(emphasis added) such a connection.  The record clearly shows 
that the veteran was not diagnosed with depression in 
service.  The veteran was diagnosed with a personality 
disorder, not depression.  Moreover, there is no indication 
that either Dr. E. or Dr. V. was privy to the veteran's SMRs 
containing the in-service reports and diagnoses discussed 
above.  Thus, the Board finds that the opinion expressed by 
Dr. E. that the veteran's depression arose in-service is not 
credible because it is based an erroneous history provided by 
the veteran, and not on a factual predicate.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based 
on history furnished by appellant and unsupported by clinical 
evidence were merely conclusions unsupported by any objective 
medical evidence).   

The veteran nevertheless contends that his current major 
depressive disorder began in service.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of his in-service illness or the etiology of his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).

On the basis of the above analysis, and after consideration 
of all the evidence, the Board finds that the preponderance 
of the evidence is against this service connection claim.  
The veteran's current depressive disorder did not have its 
onset in service and is not shown to be related to a disease 
or injury of service origin.  The Board has considered the 
benefit-of-the-doubt doctrine, but finds that as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension/myocardial infraction

As noted, the veteran does not contend that he had any 
complaints of or treatment for hypertension or any heart-
related disabilities while in service or in the one-year 
presumptive period following service, and the evidence of 
record is clearly negative for any such showing.  Service 
connection on a direct or presumptive basis is therefore not 
warranted.  

Instead, the veteran contends that these two claimed 
disabilities are secondary to his diagnosed major depressive 
disorder.  As noted, disability that is proximately due to or 
the result of a service-connected disease or injury is 
considered service-connected.  38 C.F.R. § 3.310(a).  Here, 
however, the Board has determined that the veteran's 
depressive disorder is not service-connected, and service 
connection for the veteran's hypertension and myocardial 
infarction on a secondary basis is therefore not warranted.  
There is no showing that the veteran has a service- connected 
disability that has caused or contributed to his hypertension 
or myocardial infarction.

The Board has considered the benefit-of-the-doubt doctrine 
here as well, but finds that the preponderance of the 
evidence is against these service two connection claims.  The 
veteran's current hypertension and his myocardial infarctions 
are not related to disease or injury incurred in or 
aggravated during active military service or are they related 
to a service-connected disability.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, December 2004, and November 2005.  Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, the case was readjudicated 
subsequent to the original RO decision, and "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122; See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006) 
("timing problem . . . was cured by the Board's remand for a 
new VCAA notification . . . followed by readjudication").  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the service connection benefits 
sought here, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.     

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), these questions are moot as the Board is 
denying service connection for the underlying disabilities at 
issue.  Consequently, a remand of these service connection 
questions is not necessary.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  In correspondence 
received in March 2006, the veteran's representative 
indicated that he had more evidence to submit, and requested 
that the RO wait the full 60-day period to permit submission 
of such evidence.  The RO waited more than 120 days before 
returning the case to the Board, but no additional evidence 
was received.  

The Board notes that the veteran was not afforded a VA 
examination in connection with these claims, and that the 
record contains an unsolicited medical opinion regarding his 
depression service connection claim.  As part of it's duty to 
assist, VA must provide a medical examination or obtain a 
medical opinion, but only "when such an examination or 
opinion is necessary to make a decision on the claim."  
38 U.S.C. § 5103A(d)(1).  An examination or medical opinion 
is required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet.App. 79, 81 (2006).

A medical opinion is not required for several reasons.  
First, while there is competent evidence of a current 
disability, depressive disorder, there is no evidence of a 
service-related event, injury, or disease related to the 
veteran's current depressive disorder.  As noted, the 
veteran's in-service diagnosis was personality disorder, not 
depression, and personality disorders are not compensable.  

Next, the only "indications" that the veteran's current 
disability may be associated with his military service are 
the veteran's lay opinion and the opinion of Dr. E., both of 
which are based on a factually inaccurate foundation, that 
is, that there was an in-service diagnosis of depression.  As 
discussed above, the Board has found that Dr. E.'s opinion 
that the veteran's current depressive disorder had its 
origins in military service is inherently flawed and not 
credible because it is based on this demonstrably inaccurate 
presumption of a related in-service event.  Moreover, as 
noted, the veteran's lay opinion is not competent because he 
lacks the credentials to make a diagnosis.  As a result, 
these "indications" are not competent, and therefore do not 
meet even this low threshold.  See McLendon, 20 Vet. App. at 
83.      

Finally, the Board finds that there is sufficient competent 
medical evidence in the record for the Board to make a 
decision on the claim.  There is competent medical evidence 
of a current disability.  There is competent medical evidence 
that the veteran's in-service diagnosis was that of an 
unrelated and noncompensable personality disorder, not of 
depression.  Dr. E.'s opinion relied on the veteran's 
inaccurate history that there was an in-service diagnosis of 
depression.  As discussed above, the Board finds that the 
preponderance of the evidence is against relating the 
veteran's current psychiatric disorder to service. In sum, VA 
has fulfilled its duty to notify and assist this veteran in 
substantiating his claims for VA benefits, and the Board has 
determined that neither a medical examination nor a medical 
opinion is required in order to fulfill its duty.  VA has no 
duty to inform or assist that was unmet.


ORDER

1.  Service connection for depression and nervous breakdown 
is denied.

2.  Service connection for hypertension is denied.

3.  Service connection for myocardial infarctions is denied.



___________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


